425 F.2d 1210
NATIONAL HOMES CORPORATION, Appellee,v.*LESTER INDUSTRIES, INC. and Lawson L. Lester, Jr., Appellants.
No. 14008.
United States Court of Appeals, Fourth Circuit.
Argued May 5, 1970.
Decided May 11, 1970.

John W. Carter, Danville, Va. (Carter & Wilson, Danville, Va., on brief), for appellants.
Edwin B. Meade, Danville, Va. (Meade, Tate & Meade, Danville, Va., on brief), for appellee.
Before WINTER and CRAVEN, Circuit Judges, and RUSSELL, District Judge.
PER CURIAM:


1
Upon remand following the first appeal, National Homes Corporation v. Lester Industries, Inc., 404 F.2d 225 (4 Cir. 1968), the district judge proceeded to the assessment of damages. He awarded compensatory damages of $285,000 with interest against both defendants, and punitive damages of $25,000 against the individual defendant. This appeal followed.


2
The only question presented is whether there was error in permitting the plaintiff to recover damages for injuries sustained by its wholly-owned subsidiary Lester Brothers, Inc. as a result of the breach of the restrictive covenant, when the latter was not a party to the litigation. Under the special circumstances described in our prior opinion, we think there was not, and such allowance was in accord with the views we expressed there.

The judgment appealed from is

3
Affirmed.



Notes:


*
 Petition for the substitution of Howard J. Beck, Jr., Trustee, as appellant and order allowing petition not made until after opinion decided